     Case 5:20-cv-00566-JGB-JC Document 12 Filed 07/08/20 Page 1 of 2 Page ID #:62



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    ARMEN HOVANISSIAN,                 )   Case No. 5:20-cv-00566-JGB-JC
                                         )
12                        Petitioner,    )
                                         )
13                   v.                  )   ORDER ACCEPTING FINDINGS,
                                         )   CONCLUSIONS, AND
14    DHS, et al.,                       )   RECOMMENDATIONS OF UNITED
                                         )   STATES MAGISTRATE JUDGE
15                    Respondents.       )
      __________________________         )
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18 Habeas Corpus by a Person in Federal Custody (“Petition”), all of the records
19 herein, and the June 17, 2020 Report and Recommendation of United States
20 Magistrate Judge (“Report and Recommendation”). The Court approves and
21 accepts the Report and Recommendation.
22         IT IS ORDERED that the Petition and this action are dismissed without
23 prejudice as moot and that Judgment be entered accordingly.
24 ///
25 ///
26 ///
27 ///
28 ///
     Case 5:20-cv-00566-JGB-JC Document 12 Filed 07/08/20 Page 2 of 2 Page ID #:63



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order, the
 2 Report and Recommendation, and the Judgment herein on petitioner and on
 3 counsel for respondents.
 4         IT IS SO ORDERED.
 5
 6                  -XO\
           DATED: _________________________
 7
 8
 9                                ________________________________________
                                  _______
                                        ____________
                                                   ________________
10                                HONORABLE
                                  HONOORABLE JESUS G. BERNAL
                                  UNITED
                                      ED STATES DISTRICT JUDGE
                                  UNITE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
